                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    USA,                                            Case No. 18-cr-00568-CRB-1
                                   9                  Plaintiff,
                                                                                        ORDER DENYING MOTION TO
                                  10            v.                                      SUPPRESS
                                  11    LEMBRENT RUBIN,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           The government has charged Defendant Lembrent Rubin with one count of Hobbs
                                  14   Act robbery and one count of brandishing a firearm in furtherance of a crime of violence.
                                  15   The charges arise from an incident at a Safeway Pharmacy where a male suspect stole
                                  16   various medications while wielding a (possibly fake) firearm. Surveillance video captured
                                  17   the suspect entering the passenger side of a blue Jaguar near the store shortly after the
                                  18   robbery. Using an Automated License Plate Reader (ALPR) database, a San Francisco
                                  19   Police Department officer determined that Rubin owned the Jaguar. SFPD officers
                                  20   obtained a search warrant to place a GPS device on the vehicle for up to 30 days, but later
                                  21   cut short their GPS investigation to arrest Rubin at a motel in Oakland. Rubin had a
                                  22   loaded firearm when he was arrested. An SFPD officer had obtained another warrant to
                                  23   search Rubin’s Vallejo, California apartment. Inside the apartment, police found
                                  24   oxycodone and other narcotics, firearm magazines, ammunition, and a bulletproof vest,
                                  25   plus clothing, shoes, and a backpack matching what the suspect wore during the robbery.
                                  26           Rubin now moves to suppress the fruits of the SFPD officer’s ALPR research and
                                  27   requests a hearing under Franks v. Delaware, 438 U.S. 154 (1978). The Court concludes
                                  28   that oral argument is unnecessary and denies Rubin’s motion.
                                            Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 2 of 12



                                       I.      BACKGROUND
                                   1
                                               On October 24, 2018, San Francisco Police Department Sergeant Stephen Jonas
                                   2
                                       applied for a search warrant to install a GPS tracking device on a Jaguar automobile
                                   3
                                       belonging to Rubin. See Affidavit (Dkt. 95-1).
                                   4
                                               The affidavit explained that on October 14, 2018, pharmacist Ruzly Mantara arrived
                                   5
                                       to work at a Safeway store in San Francisco and noticed a man sitting in a chair near the
                                   6
                                       pharmacy. Id. at 4. When Mantara unlocked the pharmacy door, the man pushed Mantara
                                   7
                                       into the pharmacy office, walked inside, and said “don’t say anything, just give me what I
                                   8
                                       want.” Id. According to Mantara, the man was holding a firearm made of “black, textured
                                   9
                                       plastic” and “in the shape of a rectangle with ridges on both sides.” Id. The man made a
                                  10
                                       shushing motion with his finger to his mouth, told Mantara that he wanted oxycodone, and
                                  11
                                       told Mantara to “hurry up.” Id. Mantara and the man walked to the office’s controlled
                                  12
Northern District of California




                                       substance locker. Id. Mantara opened the locker and the man held out an open duffel bag.
 United States District Court




                                  13
                                       Id. As Mantara put medications from the locker into the backpack, the man said “give me
                                  14
                                       the methadone.” Id. After a burglar alarm activated, the man used his arm to sweep
                                  15
                                       medications into his bag, then ran from the pharmacy. Id.
                                  16
                                               When San Francisco Police Department officers arrived, Mantara told them that the
                                  17
                                       man was black, 25-26 years old, roughly 6’1”, and slim, with black hair in a buzz cut, a
                                  18
                                       mustache, a deep voice, a medium complexion, smooth skin, and no visible scars, tattoos,
                                  19
                                       or jewelry. Id. The man had been wearing black sunglasses, a green, white, and gray
                                  20
                                       button-up shirt, and a backpack while carrying a separate duffel bag. Id.
                                  21
                                               SFPD officers were able to capture still images of the suspect using Safeway
                                  22
                                       surveillance videos. Id. at 4–6. They attempted to use those stills in a mugshot search to
                                  23
                                       locate any matching individuals. The mugshot search revealed one subject, Calvin Jones.
                                  24
                                       Id. at 6. Based on photos of Jones, Sergeant Jonas was “unable to positively identify him
                                  25
                                       or rule him out as a suspect.” Id. SFPD officers also recovered fingerprints from surfaces
                                  26
                                       that Mantara said the suspect had touched. These prints were entered into local and
                                  27
                                       national databases, but there were no matches. Id. at 4.
                                  28
                                                                                    2
                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 3 of 12




                                   1           Surveillance video had captured a blue Jaguar park around the corner from the
                                   2   Safeway before the robbery. Id. at 6. The video showed (at roughly the time of the
                                   3   robbery) a man resembling the suspect running from the direction of the Safeway to the
                                   4   Jaguar and entering its passenger side, after which the Jaguar drove away. Id. The
                                   5   surveillance video partially captured the Jaguar’s license plate (7CJ…67…). Id. at 7.
                                   6   Sergeant Jonas entered the partial plate into an Automated License Plate Reader (ALPR)
                                   7   database. Id. at 7–8. The database located a blue Jaguar with the license plate 7CJX676.
                                   8   Id. at 8. Rubin was the vehicle’s registered owner. Id. The database also contained
                                   9   entries revealing the Jaguar’s location at various points in time:
                                  10                  This Jaguar had one read in San Francisco on September 30, 2018 . . . . The
                                  11                  other recent ALPR reads for the Jaguar have been near Vallejo, California.
                                                      Several ALPR reads show the Jaguar parked in the late night hours in a
                                  12                  gated, open-air residential parking complex . . . in Vallejo, California.
Northern District of California
 United States District Court




                                  13   Id. at 8.
                                  14           The affidavit also noted that Rubin had “prior firearms and narcotics arrests” and
                                  15   was “on probation for carrying a loaded firearm.” Id. Sergeant Jonas stated that he
                                  16   believed Rubin and his blue Jaguar were “the same person and vehicle shown in the
                                  17   surveillance video.” Id. at 9. Thus, Sergeant Jonas believed that Rubin was “responsible
                                  18   for this robbery.” Id.
                                  19           Sergeant Jonas requested a warrant to use a GPS tracking device on Rubin’s Jaguar
                                  20   for 30 days. Id. at 9. Sergeant Jonas explained that such a device would enable law
                                  21   enforcement to track the vehicle without being detected. Id. “[M]ost importantly, without
                                  22   knowing the exact location of where this vehicle goes, we may not be able to determine the
                                  23   exact location(s) where the suspect(s) and his/her co-conspirators live and/or conceal
                                  24   stolen property and clothing related to the robberies or the new locations that he/they
                                  25   intend to rob, and/or the escape route they take to leave the area.” Id. “I fully believe that
                                  26   if I am able to obtain the GPS locations for the subject vehicle, it will tend to show the
                                  27   geographical locations consistent with robbery, lead to the location of concealed clothing
                                  28   and weapons used during the robbery, and possibly lead to other accomplices.” Id. at 10.
                                                                                      3
                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 4 of 12




                                   1   A San Francisco Superior Court judge found that the affidavit established probable cause
                                   2   and granted Sergeant Jonas’s request. Id. at 1.
                                   3          On October 25, 2018, law enforcement located Rubin’s car in Vallejo and placed
                                   4   the GPS device on it. See Jonas Decl. Investigation Report (dkt. 96-1) at 8; Mot. to
                                   5   Suppress at 5–6. Five days later, Sergeant Jonas obtained an additional search warrant to
                                   6   search Rubin, his Jaguar, an Oakland motel room that officers knew Rubin was staying in,
                                   7   and Rubin’s Vallejo apartment. See Jonas Decl. Investigation Report at 10; Mot. to
                                   8   Suppress at 5–6. SFPD officers arrested Rubin, who was armed, at the Oakland motel.
                                   9   See Jonas Decl. Investigation Report at 10; Mot. to Suppress at 6. And in Rubin’s
                                  10   apartment, officers found prescription bottles with oxycodone and other drugs, firearm
                                  11   magazines, ammunition, a bulletproof vest, and a shirt, sunglasses, shoes, and backpack
                                  12   that matched those seen in the robbery surveillance video. See Jonas Decl. Investigation
Northern District of California
 United States District Court




                                  13   Report at 11–12; Mot. to Suppress at 7.
                                  14          The government charged Rubin with one count of interference with commerce by
                                  15   robbery in violation of 18 U.S.C. § 1951(a) and one count of brandishing a firearm in
                                  16   furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). See
                                  17   Indictment (dkt. 1). Rubin now moves to suppress the fruits of Sergeant Jonas’s ALPR
                                  18   database research and requests a hearing under Franks v. Delaware, 438 U.S. 154 (1978),
                                  19   based on alleged omissions in Sergeant Jonas’s first warrant application (that is, the
                                  20   application to place a GPS-device on Rubin’s Jaguar). See Mot. to Suppress at 7–26.
                                  21   II.    LEGAL STANDARD
                                  22          Under the Fourth Amendment, “[t]he right of the people to be secure in their
                                  23   persons, houses, papers, and effects, against unreasonable searches and seizures,
                                  24   shall not be violated.” U.S. Const. Amend. IV. Unless an exception applies, the
                                  25   exclusionary rule prevents unlawfully obtained evidence from being introduced at trial
                                  26   against the person whose Fourth Amendment rights were violated. See Mapp v. Ohio, 367
                                  27   U.S. 643, 655 (1961). This includes other evidence “come at by exploitation of that
                                  28   illegality.” Wong Sun v. United States, 371 U.S. 471, 488 (1963) (quotation omitted).
                                                                                     4
                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 5 of 12




                                   1          Police may search a constitutionally protected area when they have a warrant
                                   2   supported by probable cause. Katz v. United States, 389 U.S. 347, 357–58 (1967).
                                   3   Probable cause exists when “the known facts and circumstances are sufficient to warrant a
                                   4   man of reasonable prudence in the belief that contraband or evidence of a crime will be
                                   5   found.” Ornelas v. United States, 517 U.S. 690, 696 (1996). This “requires only a
                                   6   probability or substantial chance of criminal activity, not an actual showing of such
                                   7   activity.” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting Illinois v.
                                   8   Gates, 462 U.S. 213, 243–44 n.13 (1983)).
                                   9          Different rules apply when a magistrate’s probable cause determination may have
                                  10   rested on false or misleading information. When a defendant “makes a substantial
                                  11   preliminary showing that a false statement knowingly and intentionally, or with reckless
                                  12   disregard for the truth, was included by the affiant in the warrant affidavit, and if the
Northern District of California
 United States District Court




                                  13   allegedly false statement is necessary to the finding of probable cause, the Fourth
                                  14   Amendment requires that a hearing be held at the defendant’s request.” Franks, 438 U.S.
                                  15   at 155–56. Thus, to be entitled to a Franks hearing, a defendant must make a substantial
                                  16   preliminary showing of (1) a knowing or reckless misrepresentation or omission in the
                                  17   warrant application, that (2) is material to the probable cause question. See United States
                                  18   v. Chavez-Miranda, 306 F.3d 973, 979 (9th Cir. 2002). Then, if “the allegation of perjury
                                  19   or reckless disregard is established by the defendant by a preponderance of the evidence”
                                  20   at the Franks hearing, “and, with the affidavit’s false material set to one side, the
                                  21   affidavit’s remaining content is insufficient to establish probable cause, the search warrant
                                  22   must be voided and the fruits of the search excluded to the same extent as if probable cause
                                  23   was lacking on the face of the affidavit.” Franks, 438 U.S. at 156.
                                  24   III.   DISCUSSION
                                  25          Rubin argues that when Sergeant Jonas accessed Rubin’s records in the Northern
                                  26   California Regional Intelligence Center (NCRIC) ALPR database, Sergeant Jonas engaged
                                  27   in a warrantless search in violation of the Fourth Amendment. He also argues that the
                                  28   affidavit supporting the application to place a GPS device on Rubin’s vehicle omitted
                                                                                      5
                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 6 of 12




                                   1   information that would have been material to the magistrate’s probable cause finding and
                                   2   included several improper opinions about Rubin’s guilt. The Court addresses these
                                   3   arguments in turn.
                                   4          A.     ALPR Database Research
                                   5          Sergeant Jonas’s access to Rubin’s ALPR data did not constitute a Fourth
                                   6   Amendment search.
                                   7          The doctrine governing whether a Fourth Amendment search has occurred
                                   8   incorporates both “common-law trespass” principles, which require asking whether the
                                   9   government acquired “information by physically intruding on a constitutionally protected
                                  10   area,” United States v. Jones, 565 U.S. 400, 405, 406 n.3 (2012), and principles relating to
                                  11   “certain expectations of privacy . . . that society is prepared to recognize as reasonable,”
                                  12   Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018) (quotation omitted). Even under
Northern District of California
 United States District Court




                                  13   the latter set of principles, pertaining to “which expectations of privacy are entitled to
                                  14   protection,” courts must weigh certain “historical understandings.” Id. at 2214. For
                                  15   example, the Fourth Amendment “seeks to secure ‘the privacies of life’ against ‘arbitrary
                                  16   power,’” and a “central aim of the Framers was ‘to place obstacles in the way of a too
                                  17   permeating police surveillance.’” Id. (quoting Boyd v. United States, 116 U.S. 616, 630
                                  18   (1886); United States v. Di Re, 332 U.S. 581, 595 (1948)).
                                  19          These “understandings” remain relevant “when applying the Fourth Amendment to
                                  20   innovations in surveillance tools.” Id. “As technology has enhanced the government’s
                                  21   capacity to encroach upon areas normally guarded from inquisitive eyes,” Fourth
                                  22   Amendment jurisprudence has attempted to preserve “that degree of privacy against
                                  23   government that existed when the Fourth Amendment was adopted.” Id. (quoting Kyllo v.
                                  24   United States, 533 U.S. 27, 34 (2001)). Thus, when evaluating a particular technology,
                                  25   courts “must take account of more sophisticated systems that are already in use or in
                                  26   development.” Id. at 2218 (quoting Kyllo, 533 U.S. at 36). For example, “use of a thermal
                                  27   imager to detect heat radiating from the side of the defendant’s home was a search
                                  28   . . . [b]ecause any other conclusion would leave homeowners ‘at the mercy of advancing
                                                                                      6
                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 7 of 12




                                   1   technology.’” Id. (quoting Kyllo, 533 U.S. at 35) (internal citation omitted). And police
                                   2   “must generally obtain a warrant before searching the contents of a phone” given the “vast
                                   3   store of sensitive information” that one contains. Id. (citing Riley v. California, 573 U.S.
                                   4   373 (2014)).
                                   5          The question whether obtaining specific data that reveals a defendant’s location
                                   6   history constitutes a Fourth Amendment search implicates various cases addressing “a
                                   7   person’s expectation of privacy in his physical location and movements.” Id. at 2215. For
                                   8   example, United States v. Knotts held that the government’s use of a beeper’s signal to
                                   9   track a vehicle through traffic, a form of “augmented” visual surveillance, was not a search
                                  10   because a “person traveling in an automobile on public thoroughfares has no reasonable
                                  11   expectation of privacy in his movements from one place to another” and the vehicle’s
                                  12   movements had been “voluntarily conveyed to anyone who wanted to look.” Id. (quoting
Northern District of California
 United States District Court




                                  13   460 U.S. 276, 281, 282 (1983)). That said, Knotts “emphasized the ‘limited use which the
                                  14   government made of the signals from this particular beeper’ during a discrete ‘automotive
                                  15   journey.’” Id. (quoting Knotts, 460 U.S. at 284, 285). The answer would have been
                                  16   different if “twenty-four hour surveillance” had been “possible.” Id. (quoting Knotts, 460
                                  17   U.S. at 283–84). Thus, when Jones considered whether placing a GPS tracking device on
                                  18   a vehicle and thereby monitoring “the vehicle’s movements for 28 days” constituted a
                                  19   search, the answer was yes. Id. (citing Jones, 565 U.S. at 404–05). Although Jones was
                                  20   “based on the government’s physical trespass of the vehicle” (i.e., the physical placement
                                  21   of the GPS device on the vehicle without a warrant), “five Justices agreed that related
                                  22   privacy concerns would be raised by, for example, surreptitiously activating a stolen
                                  23   vehicle detection system in Jones’s car to track Jones himself, or conducting GPS tracking
                                  24   of his cell phone.” Id. (quotations omitted). In sum, long-term GPS monitoring that tracks
                                  25   “every movement” a person makes in a vehicle may typically violate a defendant’s
                                  26   reasonable expectation of privacy, “regardless whether those movements were disclosed to
                                  27   the public at large.” Id.
                                  28          Applying these principles, Carpenter held that because cell phone location
                                                                                     7
                                         Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 8 of 12




                                   1   information is “detailed, encyclopedic, and effortlessly compiled . . . an individual
                                   2   maintains a legitimate expectation of privacy in the record of his physical movements as
                                   3   captured through” that information, such that obtaining cell site location information is a
                                   4   Fourth Amendment “search.” Id. at 2216, 2217. “Prior to the digital age, law enforcement
                                   5   might have pursued a suspect for a brief stretch,” but “society’s expectation has been that
                                   6   law enforcement agents and others would not—and indeed, in the main, simply could
                                   7   not—secretly monitor and catalogue every single movement of an individual’s car for a
                                   8   very long period.” Id. at 2217 (quotations omitted). The government “contravenes that
                                   9   expectation” when it accesses cell site location records because “[m]apping a cell phone’s
                                  10   location” over many days “provides an all-encompassing record of the holder’s
                                  11   whereabouts.” Id.
                                  12          Neither the Supreme Court nor the Ninth Circuit has addressed whether using an
Northern District of California
 United States District Court




                                  13   automated license plate reader system constitutes a search. See United States v. Yang, 958
                                  14   F.3d 851 (9th Cir. 2020) (declining to address the question). But concurring in Yang,
                                  15   Judge Bea explained that the use of an automated license plate database was not a search
                                  16   because there was no evidence that the database at issue “revealed the whole of [the
                                  17   defendant’s] physical movements.” Id. at 862 (Bea, J., concurring). The database
                                  18   contained, “on average, four unique entries annually for vehicles that had been identified”
                                  19   by an automated license plate reader. Id. And despite the general “increasing ubiquity of
                                  20   ALPRs,” the database at issue had contained only “a single entry” for the relevant vehicle.
                                  21   Id. at 863. “[E]ven accepting” that the database’s records “revealed where [the defendant]
                                  22   lived, it exposed nothing else about his ‘particular movements’ whatsoever.” Id. (quoting
                                  23   Carpenter, 138 S. Ct. at 2217). Judge Bea acknowledged “that ALPRs may in time present
                                  24   many of the same issues the Supreme Court highlighted in Carpenter” because they could
                                  25   “effortlessly, and automatically, create voluminous databases of vehicle location
                                  26   information,” and this information could eventually enable law enforcement “to identify
                                  27   quickly and easily the precise whereabouts and lifestyle habits” of drivers. Id. (emphasis
                                  28   in original). But until a database of this sort “evolves to provide comparable location
                                                                                     8
                                           Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 9 of 12




                                   1   information to the records at issue in Carpenter,” holding that the search of an ALPR
                                   2   database “requires a warrant currently based on the future risk of a violation . . . would be
                                   3   folly.” Id. at 864.
                                   4          Here, as in Yang, Rubin asks the Court to hold that accessing an ALPR database
                                   5   constitutes a search because of the general increasing ubiquity of ALPR’s, despite the
                                   6   limited information revealed by the NCRIC ALPR database here. See Mot. to Suppress at
                                   7   9–16. The Court declines to do so. Although it is not clear precisely how many entries the
                                   8   NCRIC ALPR database contained for Rubin’s vehicle, there is no reason to believe that
                                   9   the database provided a detailed log of Rubin’s movements. The investigation report
                                  10   stated that the ALPR database contained “one read in San Francisco” on September 30,
                                  11   2018 and “other recent ALPR reads . . . near Vallejo, CA.” See Jonas Decl. Investigation
                                  12   Report at 7; see also Affidavit at 8 (stating the same).1 Thus, even if each of these reads
Northern District of California
 United States District Court




                                  13   occurred “within the previous month” (as Rubin argues “may” have been the case), see
                                  14   Reply (dkt. 97) at 5, the database revealed little more than where Rubin was probably
                                  15   living based on hits in Vallejo. See Affidavit at 8. Indeed, as Rubin acknowledges,
                                  16   Sergeant Jonas “specifically searched for th[e] Jaguar entering or driving in San Francisco
                                  17   and located only one reading in the ALPR database”—though we now know that Rubin’s
                                  18   car traveled to, within, and from San Francisco for the robbery. See Mot. to Suppress at
                                  19   15.
                                  20          Accordingly, although this ALPR database contained more information about Rubin
                                  21   than the single entry at issue in Yang, and the precise volume of information is unknown, it
                                  22   is clear that the information was not remotely comparable to the “detailed, encyclopedic”
                                  23   information at issue in Carpenter. 138 S. Ct. at 2216.2 Unlike the cell-site location records
                                  24
                                       1
                                  25     Sergeant Jonas has declared under penalty of perjury that he has been unable to locate a copy of
                                       the NCRIC ALPR report that he pulled for Rubin. See Jonas Decl. ¶ 8.
                                  26
                                       2
                                         Rubin says there are “disputed facts” regarding the timing of entries for Rubin in the NCRIC
                                       ALPR database. Reply at 5. The government states that the affidavit described all entries for the
                                  27   past 12 months, while Rubin argues that the affidavit may have referred only to entries for the past
                                       month. See Opp. (dkt. 96) at 15; Reply at 5. Although Rubin has not requested an evidentiary
                                  28   hearing to resolve this dispute, the Court reiterates that even if all of the ALPR entries referenced
                                       in the affidavit occurred within one month, the database did not disclose enough information to
                                                                                          9
                                        Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 10 of 12




                                   1   there, the data here provided no more information than what could have been obtained
                                   2   through police surveillance.3 And the Supreme Court’s instruction to pay careful attention
                                   3   to advancing technology, see id. at 2218, does not support holding that a Fourth
                                   4   Amendment search occurred based merely on Rubin’s prediction that “[i]t will not be long
                                   5   before” ALPR databases contain significantly more detailed information. See Reply at 6.
                                   6   Therefore, Judge Bea’s sound reasoning applies equally here.
                                   7          Because accessing the ALPR database was not a Fourth Amendment search, the
                                   8   Court rejects Rubin’s argument that all evidence obtained as a result of the ALPR research
                                   9   should be suppressed.
                                  10          B.     Franks
                                  11          Rubin’s argument that the Court must hold a Franks hearing fares no better.
                                  12          As discussed above, to decide whether Rubin is entitled to a Franks hearing, the
Northern District of California
 United States District Court




                                  13   Court must determine whether Rubin has made “a substantial preliminary showing that a
                                  14   false statement knowingly and intentionally, or with reckless disregard for the truth, was
                                  15   included by the affiant in the warrant affidavit,” or that the affidavit intentionally or
                                  16   recklessly omitted any information. 438 U.S. at 156. If so, the Court must determine
                                  17   whether the false statement or omission was material, i.e., “necessary to the finding of
                                  18   probable cause.” Id.
                                  19          Rubin argues that Sergeant Jonas’s affidavit omitted the following information:
                                  20                 (1) Mr. Mantara had stated that he had never seen the suspect before and did
                                  21                     not recognize him.

                                  22                 (2) Due to his previous arrets, Rubin would have been in the mugshot
                                                         database that resulted in only one match to another person.
                                  23

                                  24

                                  25

                                  26   raise Fourth Amendment concerns.
                                       3
                                         Rubin does not dispute that police could have used other databases (including DMV records) to
                                  27   figure out the Jaguar’s license plate number. See Opp. at 10. And Rubin himself argues that
                                       police already knew his address. See Reply at 9. Thus, the ALPR database did not provide
                                  28   significant information of value, let alone the sort of detailed information that would raise
                                       concerns under Carpenter.
                                                                                         10
                                        Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 11 of 12




                                                     (3) Rubin’s fingerprints would have been in the fingerprint database that did
                                   1
                                                         not return a match.
                                   2
                                                     (4) Sergeant Jonas had not requested that the crime lab manually compare
                                   3                     Rubin’s fingerprints to the prints taken from the crime scene, but would
                                   4                     make such a request the same day that he applied for the warrant to place
                                                         a GPS device on Rubin’s vehicle.
                                   5
                                                     (5) Rubin had metal braces on his teeth at the time of the robbery and when
                                   6
                                                         he was later arrested. Mantara would have been able to see the braces
                                   7                     because the suspect spoke to him, but Mantara did not describe the
                                                         suspect as having had braces. Braces are also not visible in the
                                   8                     surveillance footage.
                                   9
                                                     (6) Law enforcement already had an exact address for Rubin based on a
                                  10                     separate Accruint database search.
                                  11   See Mot. to Suppress at 20. Rubin also argues that Sergeant Jonas’s statements that he
                                  12   believed Rubin was responsible for the robbery and used his Jaguar to commit the robbery
Northern District of California
 United States District Court




                                  13   were improper opinions and thus must be “excised” from the affidavit. Id. at 21.
                                  14          The warrant application easily established probable cause because it contained
                                  15   information that the robbery suspect fled the scene in Rubin’s vehicle: the surveillance
                                  16   video captured the robbery suspect running to the vehicle and leaving in it. Thus, there
                                  17   was a “fair probability or substantial chance” that tracking the vehicle would lead to
                                  18   evidence relevant to the robbery. See Wesby, 138 S. Ct. at 586. That evidence could
                                  19   include not just where the vehicle’s owner lived, but also where any co-conspirators lived
                                  20   or were located, plus where the suspect’s clothing and the stolen property were located.
                                  21   See Affidavit at 9.
                                  22          Given the strength of that information in the affidavit, none of these purported
                                  23   omissions or improper statements was material. Mantara’s statement that he had never
                                  24   seen the suspect before has no bearing on whether the additional information about the
                                  25   Jaguar established probable cause. And the warrant affidavit disclosed that mugshot and
                                  26   fingerprint databases had not pointed to Rubin. In any event, information that Rubin
                                  27   would have been in the mugshot and fingerprint database was immaterial because (i) it
                                  28   would not override the fact that his car was apparently used in the robbery; and (ii) the
                                                                                    11
Case 3:18-cr-00568-CRB Document 100 Filed 08/25/21 Page 12 of 12
